DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a system and method for composite cryptographic transactions.  More specifically, the present claims involve a system receiving an electronic request to instantiate a composite crypto-asset data structure including a reference data payload that maintains one or more pre-calculated products based on a plurality of different quantity sizes that is populated as new product operations are conducted, the composite crypto-asset data structure corresponding to a composite template defining a plurality of types of crypto-assets and their respective quantities represented by the composite crypto-asset data structure, the composite crypto-asset data structure including a smart contract data object stored on a publicly accessible blockchain distributed ledger network and including logical instructions, which when triggered as one or more monitored conditions are satisfied, cause state transactions of the smart contract data object from states that include at least a minting state, a transaction state, a redemption state, and a burn state; initializing, responsive to the request, a token minting procedure where an internal database ledger system accounts for on-chain composite crypto-asset data structure units coinciding with a size of the electronic request and locks the on-chain composite crypto-asset data structure units against internal transactions on the internal database ledger system; generating a plurality crypto-asset transactions to acquire the quantities of the plurality of types of crypto-assets defined by the composite template; storing cryptographic keys corresponding to the acquired quantities of the plurality of types of cryptoassets in an escrow vault;  updating a balance of the composite crypto-asset data structure associated with a customer account based on a quantity associated with the electronic request; and periodically executing a validation function for reconciling total crypto-assets in the escrow vault against all outstanding composite crypto-asset data structures by: conducting a block-traversal of all outstanding composite crypto-asset data structures, utilizing the reference data payload to determine an amount of crypto-assets of a particular type, where a quantity indicated in the corresponding composite crypto-asset data structure has already been pre-calculated, and conducting a calculation of the amount of crypto-assets of a particular type only when the quantity indicated in the corresponding composite crypto-asset data structure has not been pre-calculated.
The closest prior art of Straddling US20180089760A1 (“Stradling et al.”) discloses a system receiving an electronic request to instantiate a composite crypto-asset data structure, the composite crypto-asset data structure corresponding to a composite template defining a plurality of types of crypto-assets and their respective quantities represented by the composite crypto-asset data structure, (Fig. 3; ¶¶0110-0111 and ¶0210); generating a plurality crypto-asset transactions to acquire the quantities of the plurality of types of crypto-assets defined by the composite template; (Fig. 2; ¶¶0117-0130) updating a balance of the composite crypto-asset data structure associated with a customer account based on a quantity associated with the electronic request; and (abs; ¶0076).  Winklevoss US9892460B1 (“Winklevoss et al.”) discloses storing cryptographic keys corresponding to the acquired quantities of the plurality of types of cryptoassets in an escrow vault; (Figs. 4A-D items 70-1-3; col 27 ln 55 – col 28 ln 12, col 34 ln 16 – ln 27)
However, the prior arts do not disclose, a composite crypto-asset data structure including a reference data payload that maintains one or more pre-calculated products based on a plurality of different quantity sizes that is populated as new product operations are conducted, the composite crypto-asset data structure including a smart contract data object stored on a publicly accessible blockchain distributed ledger network and including logical instructions, which when triggered as one or more monitored conditions are satisfied, cause state transactions of the smart contract data object from states that include at least a minting state, a transaction state, a redemption state, and a burn state; initializing, responsive to the request, a token minting procedure where an internal database ledger system accounts for on-chain composite crypto-asset data structure units coinciding with a size of the electronic request and locks the on-chain composite crypto-asset data structure units against internal transactions on the internal database ledger system; periodically executing a validation function for reconciling total crypto-assets in the escrow vault against all outstanding composite crypto-asset data structures by: conducting a block-traversal of all outstanding composite crypto-asset data structures, utilizing the reference data payload to determine an amount of crypto-assets of a particular type, where a quantity indicated in the corresponding composite crypto-asset data structure has already been pre-calculated, and  conducting a calculation of the amount of crypto-assets of a particular type only when the quantity indicated in the corresponding composite crypto-asset data structure has not been pre-calculated.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGYING ZHOU whose telephone number is (571)272-5308.  The examiner can normally be reached on Monday - Friday 9:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685